Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.1 

Election/Restrictions
Applicant elected without traverse the invention of Species 2, claims 46, 47, 49- 52, 54-57, 59-62, 64, and 65, in the reply filed on February 19, 2021.
Claims 48, 53, 58, and 63 remain withdrawn from consideration.  Claims 51 and 61 have since been cancelled.

Declaration
The Reissue Declaration filed July 25, 2022 is objected to because it fails to state whether the reissue application presents claims which are broader or narrower than those of the subject 9,156,145 patent.  
The Declaration asserts the phrase “a driving assembly” in patent claim 1 rendered the claim indefinite, which properly identifies at least one error in a patent claim, but does not specify whether this is a broadening or a narrowing reissue.  Applicant must positively state whether this is a broadening or a narrowing reissue.
Note also that the error statement ends in mid-sentence and also requires correction.  See MPEP 1414.
Reissue Applications
The amendments to the specification and Abstract, filed on July 25, 2022, are accepted.
However, it is noted that the second page of the patent, which is a continuation of the first page, has not been submitted.  
See MPEP 1411, which explains that a full copy of the printed patent (including the front page) is used to provide the abstract, drawings, specification, and claims of the patent for the reissue application.

Drawings
The replacement sheets filed July 25, 2022 are accepted.

Specification
The objections to the specification regarding antecedent basis, set forth in the previous Office action, have been overcome by the amendments to claims 50, 52-55, 60, and 62-65.  

Claim Rejections - 35 USC § 251
Declaration
Claims 46, 47, 49, 50, 52, 54-57, 59, 60, 62, 64, and 65 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

Recapture
The rejection of claims 46, 47, 49-52, 54-57, 59-62, 64, and 65 are rejected under 35 U.S.C. 251 as being an impermissible recapture of broadened subject matter has been overcome by Applicant’s amendments to claims 46 and 56.
Reissue claims 46 and 56 previously recited some of the surrendered subject matter, such as two one-way clutches.  These claims are now amended to recite “wherein the driving means is sleeved on the reversing means,” a limitation which was surrendered during the original examination.
As explained in MPEP 1412.02:
See Youman, 679 F.3d at 1346 n.4, 102 USPQ2d at 1870 n.4 ("'original claims' are defined as 'the claims before surrender'").  "[I]f the patentee modifies the added [or argued] limitation such that it is broader than the patented claim yet still materially narrows relative to the original claim, the recapture rule does not bar reissue." Id. at 1347, 102 USPQ2d at 1870.  On the other hand, if the retained portion of the modified limitation is "well known in the prior art," impermissible recapture has not been avoided. See Mostafazadeh, 643 F.3d at 1361, 98 USPQ2d at 1644.  It is to be noted that if the retained portion of the modified limitation is well known in the prior art, then impermissible recapture exists, even in a case where a further limitation which is not related to the surrendered subject matter (i.e., a limitation that does not materially narrow the claims) has been added to define the claims over the art. Id.

Returning to claims 46 and 56, the limitation of “wherein the driving means is sleeved on the reversing means” is not well known in the prior art.  In Palmer, the driving means 4 is axially spaced from the reversing means 8, and is not sleeved thereon.  In Marcovivi, the driving means 520, 524 is including as part of the reversing means 508, and therefore cannot be sleeved on the reversing means.
Therefore, impermissible recapture has been avoided.  

New Matter
The rejections of claims 50, 52, 54, 55, 60, 62, 64, and 65 under 35 U.S.C. 251 as being based upon new matter has been overcome by amendments to those claims.  

Claim Rejections - 35 USC § 112
The rejections of claims 46, 47, 49-52, 54-57, 59-62, 64, and 65 as being indefinite has been overcome by amendments to those claims.

Claim Interpretation
See the previous Office action for an interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 6th paragraph of the term “rotation means” set forth in claim 46. 

Allowable Subject Matter
Claims 46, 47, 49, 52, 54-57, 59, 62, 64, and 65 define over the prior art of record, but cannot be allowed until the rejection under 35 U.S.C. 251 has been overcome.  
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or fairly suggest a screwdriver or bidirectional mechanical converting unit having a main shaft, a driving means, a reversing means including two one-way clutches, and a rotation means, as set forth in claims 46 and 56, in which the driving means is sleeved on the reversing means.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Response to Arguments
Applicant's arguments filed July 25, 2022 have been fully considered but they are not entirely persuasive.
With respect to the Declaration, it is agreed that the error statement in the most recently filed Declaration sufficiently identifies at least one word or expression in a patent claim and how it renders the original patent wholly or partly inoperative or invalid.  However, the error statement does not affirm that the reissue application is a broadening reissue, as asserted by Applicant.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RUSSELL D STORMER whose telephone number is (571)272-6687.  The Examiner can normally be reached on M-F 9:00-4:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Gay Ann Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             
Russell D. Stormer
Patent Reexamination Specialist			                                                                                              
Central Reexamination Unit 
Art Unit 3993                                                                                                                                                                                             
Conferees:	/DOR/
		David O Reip
		Primary Examiner, Art Unit 3993
  
		/GAS/
		Gay Ann Spahn
		Supervisory Primary Examiner, Art Unit 3993





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1  It is noted that while the examination of the current reissue application falls under the pre-AIA  first to invent provisions due to the filing date of US Patent No. 9,156,145; the application for reissue filing date is after September 16, 2012 and therefore is subject to the reissue rule changes enacted under the Leahy-Smith American Invents Act (AIA ), see Federal Register, Vol. 77, No. 157, pg. 48820, August 16, 2012.